Case 3:19-cv-00602-BJD-MCR Document 36-2 Filed 06/19/20 Page 1 of 4 PageID 463




                                    UNITED STATES DI$TRICT COU]RT
                                     MIDDLE DISTRICT' OF FLORIDA
  RTIONDA A.

             Plaintiffs.                                    Case No. : 3 : I 9-ov-00602-EJD-MCR
                                                            Ho.n. Judge Brian J. Davis
                                                            Magistrate Jrudge lVlonlre C. Richardson

  NATIONAL CRED              SYSTEMS,INC.,

             Defendant,




         The                   makes this Declaration on Defendant National rllredit
                                                                                     systems, .[n.c.,s
 ('NCS")'s behalf.

         L          Iam      Vice President of Operations for NCSI.

         2.         Iam      horized to and do submit this declaration in srupport of Defendant,s

 Motion for Costs and        ttorneys'Fees.

         3.         As the         President of operations, I am charged wi.th oversight
                                                                                         of NCS,
 day collection activiti     which includes, inter alia, communiciation with our outside coun.sel

 regarding ongoing liti        on and appearing at litigation events as necess€ury.

        4.         Iam        nally familiar with the abov,e caption,ed actlon.

        5.         NCS              $400.00 in removal fees having removed th:is action frrcm state

courl to the Middle                of Florida.

        6"                    ly appeared atthe mediation in Jacksonville, Florida on November 4.

2019,

        7.         Addit      ly, on January 3,2020,I serrred      as the Fed. R. Ci.v.   proc. 3lXbXD

witness, for which Pl        iff   and   Plaintiff s counsel required that I appear fbr in-person purs
Case 3:19-cv-00602-BJD-MCR Document 36-2 Filed 06/19/20 Page 2 of 4 PageID 464




 to the Middle Distri�t of Florida's Local Rule 3.04(b). I was not reimbursed for any travel ,elated

 to this deposition.

         8.     NCS incurred mediation fees totaling $936.00. See attached

         9.     Addi�onally, I was required to appear in-person at the mediation, whichreq     ed
                                                                                            r
 me to use my personal vehicle to travel from Atlanta, Georgia to Jacksonville, Florida, whi h i:; a
                                                                                            \
 round-trip total of 690 miles. The 2019 IRS rate ofreimbursement my employer was requir d to
                       1


 reimburse me at was .57.7 cents per mile, which equates to $398.13.

         10.    NCS incurred deposition fees in the amount of$204.95. See attached.

         11.     Additibnally, I was required to appear in-person at the mediation, which req recl
                                                                                             i
 me to use my person,lt vehicle to travel from Atlanta, Georgia to Jacksonville, Florida, whi is a
                                                                                             1
 round-trip total of 76� miles. The 2020 IRS rate of reimbursement my employer was required to

 reimburse me at was .58 cents per mile, which equates to $445.44.                             ]

         12.    As such, NCS's costs, excluding its attorneys' fees in this matter, total $2,38 .52.

         13.    If sworn as a witness, I can testify competently to the facts stated herein.

         I declare under penalty of perjury that the foregoing is true and correct.
                       I



 Date:




                                                  2
Case 3:19-cv-00602-BJD-MCR Document 36-2 Filed 06/19/20 Page 3 of 4 PageID 465
       Case 3:19-cv-00602-BJD-MCR Document 36-2 Filed 06/19/20 Page 4 of 4 PageID 466

                                                                                                                                  Invoice
                                                                                                                      Date            Invoice #
                                                                                                                    1/10/2020          19052
       3940 Lewis Speedway, Suite 2102
       St. Augustine, FL 32084
       (904) 824-3525   (904) 824-2525 FAX              Tax ID# XX-XXXXXXX                                           Rep
        www.coastalcourtreporters.com
                                                                                                                     DB

      Bill To

      Demarte Law, PLLC
      39555 Orchard Hill Place
      Suite 600
      Novi, MI 48375




 Service Date             Job Description                             Description                        Rate       Qty/Pgs         Amount

                                                     Rhonda Jones v. National Credit Systems, Inc.
                                                     Case No. 19-cv-602-J-39MCR

1/3/2019          1 Cert. Copy                       Deposition transcript of Ronald Sapp taken at           2.80            69        193.20
                                                     Coastal Court Reporters

                  Scanned Copies                     Exhibits                                                0.25            47         11.75




                                                                                                                      Total            $204.95




                         Please remit payment to Coastal Court Reporters, LLC, to the above address. This invoice is
                         due and payable upon receipt and will be subject to a penalty of 1.5% per month after 30 days.
                         Your obligation to pay is not contingent upon your client.
